Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 1 of 6




                     EXHIBIT 2
Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 2 of 6




Document title:                  Chile | Definition of Chile by Merriam-Webster

Capture URL:                     https://www.merriam-webster.com/dictionary/chile

Captured site IP:                99.84.181.128

Page loaded at (UTC):            Fri, 02 Oct 2020 21:53:13 GMT

Capture timestamp (UTC):         Fri, 02 Oct 2020 21:56:18 GMT

Capture tool:                    v7.0.9

Collection server IP:            54.173.19.61

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 6.3.9600.0 (6.3.9600.0)

PDF length:                      5

Capture ID:                      f1df6717-8f70-4d11-8969-cf3c648fd10f

User:                            omm-lgarnette




                        PDF REFERENCE #:            2hYDwxTQ4yLbrxxPSoWUK8
            Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 3 of 6




Document title: Chile | Definition of Chile by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/chile
Capture timestamp (UTC): Fri, 02 Oct 2020 21:56:18 GMT                                          Page 1 of 4
            Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 4 of 6




Document title: Chile | Definition of Chile by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/chile
Capture timestamp (UTC): Fri, 02 Oct 2020 21:56:18 GMT                                          Page 2 of 4
            Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 5 of 6




Document title: Chile | Definition of Chile by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/chile
Capture timestamp (UTC): Fri, 02 Oct 2020 21:56:18 GMT                                          Page 3 of 4
            Case 1:20-cv-02281-DDD-KLM Document 21-2 Filed 11/02/20 USDC Colorado Page 6 of 6




Document title: Chile | Definition of Chile by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/chile
Capture timestamp (UTC): Fri, 02 Oct 2020 21:56:18 GMT                                          Page 4 of 4
